 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8
     UNITED STATES OF AMERICA,                            1:14-cr-00158-LJO-SKO-1
 9
                             Plaintiff-
10                           Respondent,                  ORDER ON 28 U.S.C. § 2255 MOTION
                                                          TO VACATE, SET ASIDE, OR
11
                       v.                                 CORRECT SENTENCE
12
     ANTONIO RENE MARTINEZ,
13                                                        (ECF Nos. 35, 36, 44, 45)
                             Defendant-
14
                             Petitioner.
15
16           Antonio Rene Martinez (“Petitioner” or “Martinez”) brings a 28 U.S.C. § 2255 Motion to
17   Vacate, Set Aside, or Correct Sentence (“Section 2255 Motion”). ECF Nos. 35, 36. On August
18   29, 2016, Martinez entered an open guilty plea, without entering into a plea agreement, to one
19   count of being a deported alien found in the United States in violation of 8 U.S.C § 1326(a).
20   Martinez states that he received ineffective assistance of counsel in two respects: 1) his attorney
21   incorrectly advised him of the sentencing guideline maximum which caused him to reject a plea
22   agreement and instead enter an open guilty plea to one count for violation of 8 U.S.C. § 1326(a);
23   and 2) his attorney did not advise him of a potential affirmative defense to the charge under 8
24   U.S.C. § 1326. ECF No. 36 at 4-8. Namely, Martinez contends that his attorney did not advise
25   him that he could collaterally attack the underlying deportation order if he proceeded to trial in
26   this illegal re-entry case. Id. at 7. For the reasons discussed below, the Court DENIES the
27   petition.
28


                                                     1
 1                                                I. BACKGROUND
 2           On July 31, 2014, Petitioner was indicted on charges of being a deported alien found in
 3   the United States, in violation of 8 U.S.C. § 1326(a) and (b)(2). ECF No. 1. It is alleged that
 4   Martinez was deported from the United States on or about June 22, 2005, after being convicted
 5   of one or more aggravated felonies on or about December 7, 2001, specifically assault with a
 6   deadly weapon in violation of California Penal Code (“CPC”) § 245(a)(1). Id. Martinez was then
 7   found within the State on or about June 15, 2014. Id. Martinez was arrested in the Northern
 8   District in August 2015 and ordered transported to the Eastern District. ECF No. 3. Petitioner
 9   was arraigned on September 10, 2015 and entered a plea of not guilty. ECF No. 4. On August 29,
10   2016, Martinez entered an open guilty plea, without entering into a plea agreement, to one count
11   of being a deported alien found in the United States in violation of 8 U.S.C § 1326(a). ECF No.
12   24. He was sentenced on the same day to a 41-month term of imprisonment. Id.
13           At the change of plea hearing on August 29, 2016,1 the Court inquired whether there was
14   a plea offer and Martinez’s attorney stated: “There was an offer, but there is an issue with this
15   case that where Mr. Martinez simply cannot afford to revoke or waive his rights to appeal.” ECF
16   No. 42 at 2:14-18. He indicated that Martinez had a state court petition pending to vacate one of
17   his prior convictions. Id. at 2:19-3:4.2 Martinez’s attorney explained that he was pleading without
18   an agreement because he could not afford to waive his right to revisit this case either by appeal
19   or by 2255 depending on the result of the state court appeal. Id.3 The Court then asked: “he does
20   realize that if he pleads guilty, he is going to be sentenced before the state court appeal is
21
22   1
       At the August 29, 2016 hearing, Martinez was present and received the assistance of a Court-certified Spanish
     language interpreter. ECF No. 42 at 2.
23   2
       Martinez apparently had two prior conviction that were the subject of the 2005 deportation order, one under CPC
     § 288 and one under CPC § 245(a)(1). He successfully had the § 288 conviction vacated but the motion to vacate the
24   § 245(a) conviction was denied and was being appealed. Id. Martinez also apparently had pending immigration
     proceedings that relied upon the result of the state court proceedings. Id.
25   3
       The government submitted in its opposition that Defendant received two plea agreements from the government,
     one fast-track plea and a non-fast track plea. ECF No. 44 at 5. Both plea agreements required defendant to plead
26
     guilty to the one count charged in the indictment and required defendant to knowingly waive his right to appeal and
     right to collaterally attack pursuant to § 2255 his plea, conviction, and sentence. Id. Both plea agreements required
27
     the government to recommend a two to three level reduction for acceptance of responsibility depending on the
28   offense level. Id. The fast track plea agreement additionally required the government recommend an additional two-
     level departure in the offense level. Id.


                                                              2
 1   resolved?” Id. at 3:7-10. Martinez’s attorney responded: “He fully understands that, yes.” Id. His
 2   attorney further indicated that as to the indictment, the conviction under CPC § 245(a)(1) was the
 3   subject of the pending appeal and therefore the conviction at that time remained valid and would
 4   be admitted. Id. at 4:11-18.
 5           The Court advised Martinez and Martinez confirmed his understanding that the
 6   maximum penalty for his case is a $250,000 fine or 20 years of imprisonment or both. Id. at 5:7-
 7   10. The Court confirmed that Martinez understood that the Court is obligated to consider the
 8   federal guidelines in sentencing but not obligated to follow them, and that Martinez would not be
 9   able to take the change of plea back if the Court did not follow the guidelines. Id. 6:9-15.
10   Martinez indicated he had no questions. Id. During the change of plea, Martinez admitted to
11   entering the United States after being deported on or around June 22, 2005, as a result of being
12   convicted of a crime punishable by a term of imprisonment of more than one year; specifically
13   assault with a deadly weapon in violation of CPC § 245(a)(1) on December 7, 2001. Id. at 7:25-
14   8:21.
15           Sentencing was conducted the same day as the change of plea, based on the pre-plea
16   presentence investigation report (“PSR”) prepared by probation on September 25, 2015. ECF
17   No. 10; ECF No. 42 at 7:23-8:22. The PSR calculated a total offense level of 21 and a criminal
18   history category of II, resulting in a guideline sentence range of 41 to 51 months.4 The Court
19   sentenced Martinez to a 41-month term of imprisonment. ECF Nos. 24-25.
20           On September 1, 2017, Petitioner filed a Section 2255 Motion, claiming he received
21   ineffective assistance of counsel. ECF Nos. 35-36.5 Included with Petitioner’s Section 2255
22   Motion, Petitioner requested the Court appoint him counsel. ECF No. 36. The Court denied that
23   motion without prejudice on September 25, 2017 and directed the government to file an
24
     4
       The guideline range was calculated based on the 2014 edition of the United States Sentencing Guidelines. ECF No.
25   10, ¶ 6.
     5
       Martinez originally filed a motion for reconsideration of the judgment and commitment on March 2, 2017. ECF
26
     No. 30. The Court notified him it would construe the motion as a Section 2255 motion and gave him the opportunity
     to withdraw or to amend it with any further Section 2255 claims before construing it as such a motion. ECF No. 31.
27
     On May 18, 2017, Martinez withdrew the request. ECF Nos. 33-34. Martinez then filed the current Section 2255
28   Motion, received on September 1, 2017, with a request that he be permitted to supplement it. ECF No. 35. On
     September 11, 2017, he filed a supplement to the motion detailing the basis for his motion. ECF No. 36.


                                                             3
 1   opposition. ECF No. 38. The government filed an opposition to Martinez’s Section 2255 Motion
 2   and included a declaration from Martinez’s counsel, Mr. Kevin Little, as well as other
 3   documentary evidence. ECF No. 44. Mr. Little’s declaration directly refutes Martinez’s
 4   assertions about the advice he received both on the potential sentence and on whether he advised
 5   Martinez about the possibility of collateral attack at trial to the charge in the indictment. ECF No.
 6   44, Exhibit A, “Little Decl.,” ¶¶ 12-18. Martinez replied on December 14, 2017. ECF No. 45. As
 7   a result of the factual dispute concerning what Martinez was told by counsel, the Court elected to
 8   hold an evidentiary hearing and appointed Martinez counsel for the purpose of the hearing. ECF
 9   No. 46. The evidentiary hearing took place on October 15, 2018 and October 19, 2018. ECF Nos.
10   50, 52.6
11                                       II. STANDARD OF REVIEW
12           A.       Section 2255
13           A federal prisoner making a collateral attack against the validity of his or her conviction
14   or sentence must do so by way of a motion to vacate, set aside, or correct the sentence pursuant
15   to 28 U.S.C. § 2255, filed in the court which imposed sentence. Tripati v. Henman, 843 F.2d
16   1160, 1162 (9th Cir. 1988). Section 2255 provides four grounds upon which a sentencing court
17   may grant relief to a petitioning in-custody defendant:
18
                      [1] that the sentence was imposed in violation of the
19                    Constitution or laws of the United States, or [2] that the
                      court was without jurisdiction to impose such sentence, or
20                    [3] that the sentence was in excess of the maximum
                      authorized by law, or [4] is otherwise subject to collateral
21
                      attack.
22
     28 U.S.C. § 2255(a). Generally, only a narrow range of claims fall within the scope of § 2255.
23
     United States v. Wilcox, 640 F.2d 970, 972 (9th Cir. 1981). The alleged error of law must be “a
24
     fundamental defect which inherently results in a complete miscarriage of justice.” Davis v.
25
26
27   6
       After scheduling the evidentiary hearing, the Court learned that although Martinez was sentenced to a 41-month
28   term of imprisonment on August 29, 2016 he was released in June 2018 and deported sometime thereafter. Martinez
     did not appear at the evidentiary hearing but his appointed counsel was present.


                                                            4
 1   United States, 417 U.S. 333, 346 (1974) (quoting Hill v. United States, 368 U.S. 424, 428
 2   (1962)).
 3          Under § 2255, “a district court must grant a hearing to determine the validity of a petition
 4   brought under that section, ‘[u]nless the motions and the files and records of the case
 5   conclusively show that the prisoner is entitled to no relief.’” United States v. Blaylock, 20 F.3d
 6   1458, 1465 (9th Cir. 1994) (quoting 28 U.S.C. § 2255) (emphasis in original). The court may
 7   deny a hearing if the movant’s allegations, viewed against the record, fail to state a claim for
 8   relief or “are so palpably incredible or patently frivolous as to warrant summary dismissal.”
 9   United States v. McMullen, 98 F.3d 1155, 1159 (9th Cir. 1996) (internal quotations omitted),
10   cert. denied, 520 U.S. 1269 (1997). While a hearing may be required “[w]here section 2255
11   motions have been based on alleged occurrences outside the record,” no hearing is required if
12   “the issue of credibility can be conclusively decided on the basis of documentary testimony and
13   evidence in the record.” Shah v. United States, 878 F.2d 1156, 1158 (9th Cir. 1989). Ultimately,
14   “Section 2255 requires only that the district court give a claim careful consideration and plenary
15   processing, including full opportunity for presentation of the relevant facts.” Id. at 1159.
16          B.      Ineffective Assistance of Counsel
17          The Sixth Amendment guarantees “the right to effective assistance of counsel.” McMann
18   v. Richardson, 397 U.S. 759, 771 n. 14 (1970). Ineffective assistance of counsel claims are
19   analyzed under the framework set out by the Supreme Court in Strickland v. Washington, 466
20   U.S. 668 (1984). Ross v. Stewart, 32 F. App’x 227, 228-29 (9th Cir. 2002). In Strickland, the
21   Supreme Court held that there are two components to an ineffective assistance of counsel claim:
22   “deficient performance” and “prejudice.” 466 U.S. at 694. “Deficient performance” means
23   representation that “fell below an objective standard of reasonableness” and requires the movant
24   to show that counsel made errors so serious that she was not functioning as the “counsel”
25   guaranteed by the Sixth Amendment. Id. at 687-88; Stanley v. Cullen, 633 F.3d 852, 862 (9th
26   Cir. 2011). To demonstrate prejudice, the movant must show that “there is a reasonable
27   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have
28   been different.” Strickland, 466 U.S. at 694. “It is not enough ‘to show that the errors had some

                                                       5
 1   conceivable effect on the outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86
 2   (2011) (quoting Strickland, 466 U.S. at 693). A court need not determine whether counsel’s
 3   performance was deficient before examining the prejudice suffered by the movant as a result of
 4   the alleged deficiencies. Strickland, 466 U.S. at 697. The Court is also not required to address
 5   both prongs if the defendant makes an insufficient showing on one. Id.
 6          The Supreme Court has held that “the two-part Strickland test applies to challenges to
 7   guilty pleas based on ineffective assistance of counsel.” Hill v. Lockhart, 474 U.S. 52, 58 (1985).
 8   In the context of guilty pleas, the first prong of the Strickland test echoes the standard of attorney
 9   competence set forth McMann v. Richardson, 397 U.S. 759 (1970). Id. at 58-59. “Where . . . a
10   defendant is represented by counsel during the plea process and enters his plea upon the advice
11   of counsel, the voluntariness of the plea depends on whether counsel’s advice ‘was within the
12   range of competence demanded of attorneys in criminal cases.’” Hill, 474 U.S. at 56 (quoting
13   McMann, 397 U.S. at 771). “The second, or ‘prejudice,’ requirement, on the other hand, focuses
14   on whether counsel’s constitutionally ineffective performance affected the outcome of the plea
15   process.” Hill, 474 U.S. at 59. “In other words, in order to satisfy the ‘prejudice’ requirement, the
16   Petitioner must show that there is a reasonable probability that, but for counsel’s errors he would
17   not have pleaded guilty and would have insisted on going to trial.” Id.; see also United States v.
18   Keller, 902 F.2d 1391, 1394 (9th Cir. 1990); Glover v. United States, 531 U.S. 198, 203 (2001)
19   (“[t]he determinative question—whether there is “a reasonable probability that, but for counsel’s
20   unprofessional errors, the result of the proceeding would have been different”—remains
21   unchanged’) (citation omitted).
22                                          III. DISCUSSION
23          Petitioner’s Section 2255 Motion argues that he received ineffective assistance of counsel
24   on two grounds. ECF No. 36. First, Martinez argues that his attorney told him the incorrect
25   sentencing guidelines maximum he could receive. Id. at 4-6. Specifically, Martinez states that he
26   rejected a fast-track plea deal the government offered recommending a sentence of 24 months
27   because his counsel told him to the reject the offer because “24 months is the maximum he
28   would receive” if he entered an open plea of guilty. Martinez contends if he had known he could


                                                       6
 1   be sentenced to more than 24 months, then he would have accepted the government’s plea deal.
 2   Id. at 5. Secondly, Petitioner claims his attorney’s assistance was ineffective, and his guilty plea
 3   was not knowing and voluntary, because his attorney did not properly investigate and advise him
 4   about an affirmative defense to the charge in the indictment under 8 U.S.C. § 1326. Id. at 6-8.
 5   Specifically, Martinez states that his attorney, despite knowing that the deportation order was
 6   being challenged in independent proceedings as constitutionally infirm, failed to inform him that
 7   he could mount a collateral attack on that deportation order should he proceed to trial in this
 8   matter. Id. at 7. Martinez further states that had he known he could attack the deportation order if
 9   he proceeded to trial in this matter, he would have proceeded to trial. Id. In passing reference,
10   Martinez also states that his attorney did not file a direct appeal as requested by Martinez but
11   provides no details about this allegation. Id. at 8. At the evidentiary hearing, Martinez’s counsel
12   pursued this as a basis for granting the Section 2255 Motion. As a result, the Court also
13   addresses the merits of this claim herein.
14          In response, the government asserts that Petitioner’s ineffective assistance of counsel
15   claims have no merit and that the Section 2255 Motion should therefore be denied and dismissed
16   with prejudice. As to the first ground of Martinez’s Section 2255 Motion, the government
17   contends only “gross mischaracterizations” of the likely sentence rises to the level of ineffective
18   assistance of counsel and the 17-month difference does not constitute a “gross
19   mischaracterization” of the sentence under Ninth Circuit precedent. ECF No. 44 at 7. The
20   government further contends that Martinez’s contention that Mr. Little advised him of a
21   maximum 24-month sentence is not credible based on the declaration submitted by Mr. Little
22   and the Court’s advisement at the change of plea hearing that the maximum sentence was 20
23   years. As to the second ground for Martinez’s Section 2255 Motion, the government first
24   contends that Mr. Little did in fact advise Martinez of the possibility of a collateral attack on his
25   removal at trial and second that Martinez was not prejudiced even if Mr. Little failed to advised
26   him of such a defense because he cannot meet the statutory requirements of mounting such an
27   attack under 8 U.S.C. § 1326(d). ECF No. 44 at 8-11.
28


                                                      7
 1            Pursuant to Mr. Little’s declaration, the government submits that Mr. Little properly
 2   advised Martinez about the applicable sentencing guidelines range and also advised him of the
 3   possibility of collaterally attacking the deportation order if he went to trial. Little Decl. ¶¶ 12-18.
 4   Mr. Little’s declaration indicates that he was in contact with two other attorneys that were
 5   representing Martinez. Id. ¶¶ 7-8. One attorney was representing Martinez in state criminal court
 6   proceedings and had successfully set aside one of his felony convictions and was actively
 7   working to have the other felony conviction (the conviction that was identified in the indictment
 8   in this case) set aside on the basis that he was not advised of the immigration consequences of his
 9   guilty plea. Id. ¶¶ 7-8. The other attorney was an immigration attorney that was appealing the
10   denial of a petition for waiver of deportation and anticipating filing a new immigration petition if
11   his criminal attorney was successful in having his felony conviction for violation of CPC §
12   245(a)(1) set aside. Id. Mr. Little submits that Martinez and his family were uniform in their
13   desire to reject the fast track plea agreement in order to delay the federal proceedings and have a
14   chance in obtaining positive results in his related state court criminal and immigration
15   proceedings. Id. ¶ 11. Additionally, Mr. Little’s declaration contradicts Martinez’s contention
16   that he incorrectly advised him that the sentencing guideline maximum was 24 months. Id. ¶¶ 12,
17   18. Mr. Little submits that he advised Martinez that he was facing as much as 57 months. Id. ¶
18   18. Mr. Little contends that Martinez’s highest priority was to maintain a chance to remain
19   lawfully in the United States, rather than obtaining the lowest sentence, and he made a knowing
20   and voluntary decision to turn down the fast track plea agreement as well as the non-fast track
21   agreement. Id. ¶¶ 11, 13, 16-18. Lastly, Mr. Little’s declaration directly contradicts Martinez’s
22   contention that he was not advised of the possibility of attacking the deportation order at trial. Id.
23   ¶ 16.7
24            Because Martinez and his attorney offered conflicting accounts of what Martinez was
25   advised regarding a potential defense and the sentencing guidelines maximum, the Court held an
26   evidentiary to resolve first whether counsel’s performance was deficient. ECF No. 46. At the
27
28
     7
      Mr. Little’s declaration also attached a number of emails between himself and the AUSA, as well as emails he
     exchanged with Martinez’s state criminal attorney and his immigration attorney. ECF No. 44 at 17-86.


                                                          8
 1   evidentiary hearing, held on October 15 and October 19, 2018, Martinez’s attorney also argued
 2   that the failure to file an appeal constituted ineffective assistance of counsel. ECF Nos. 50, 52.
 3   The Court discusses its findings of fact following the evidentiary hearing as to each ineffective
 4   assistance claim in the respective sections below.
 5           A.       Advice of Counsel as to Maximum Sentencing Guideline Range
 6           Martinez claims that his attorney incorrectly advised him that the applicable sentencing
 7   guideline range for his offense was a maximum of 24 months. Martinez received a sentence of
 8   41 months. ECF No. 25.8 Mr. Little states that he advised Martinez of a sentencing guideline
 9   exposure of as much as 57 months. ECF No. 36 at 5; Little Decl. ¶ 18.
10           Even assuming the truth of Martinez’s contention that his attorney advised him
11   incorrectly on the sentencing guidelines maximum, the 17-month disparity in the sentence he
12   received versus what he thought the maximum guideline was would not be grounds for a
13   successful ineffective assistance of counsel claim. “[A] mere inaccurate prediction, standing
14   alone, would not constitute ineffective assistance” unless the prediction constituted a “gross
15   mischaracterization of the likely outcome.” Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir. 1986)
16   (citations omitted); Doganiere v. United States, 914 F.2d 165, 168 (9th Cir. 1990) (finding that
17   three-year disparity between an attorney’s sentencing prediction of “not more than twelve years”
18   if defendant pleaded guilty and the fifteen-year sentence defendant in fact received did “not rise
19   to the level of a gross mischaracterization of the likely outcome of his case, and thus does not
20   constitute ineffective assistance of counsel”). Here, even if Martinez’s counsel had predicted a
21   maximum sentence of 24 months where Martinez received 41 months, this would not amount to
22   a “gross mischaracterization” of the outcome under Ninth Circuit precedent. Id.; Sophanthovong
23   v. Palmateer, 378 F.3d 859, 869 (9th Cir. 2004) (60-month difference between presumptive
24   sentence predicted by defense attorney and the actual sentence imposed, where sentence was still
25   “well below the maximum sentence,” was not a gross mischaracterization); Rosenbaum v. United
26
     8
       The Court notes that although Martinez was sentenced to 41 months on August 29, 2016, he was released in June
27
     2018 and deported sometime thereafter. Martinez filed his Section 2255 Motion while he was still in custody and
28   therefore meets the “in-custody” jurisdictional requirement of 28 U.S.C § 2255, which applies at the time the motion
     is filed. United States v. Ndiagu, 591 F. App’x 632 (9th Cir. 2015).


                                                              9
 1   States, 290 F. Supp. 70, 71 (M.D. Fla. 1968) (petitioner, whose sole basis for post-conviction
 2   relief was that he had understood maximum sentence on plea of guilty would be two years and
 3   that he instead received sentence of four years and six months, was not entitled to post-
 4   conviction relief), aff’d, 413 F.2d 298 (5th Cir. 1969). Accordingly, even if Martinez’s
 5   allegations are true, the seventeen-month disparity in the predicted and actual sentence does not
 6   amount to a gross mischaracterization in the outcome and therefore does not constitute deficient
 7   performance under the first prong of the Strickland test.
 8            Additionally, Mr. Little’s testimony at the evidentiary hearing as to what he advised
 9   Martinez, namely that his sentencing exposure was higher than 24 months (and as high as 57
10   months) and that Martinez’s priority was to preserve his appellate rights in order to maintain the
11   best chance to remain lawfully in the United States, was consistent with his submitted
12   declaration and credible. See Little Decl. ¶ 18. Mr. Little’s testimony directly refutes Petitioner’s
13   contentions that he was advised that the sentencing guideline maximum was 24 months.
14   Martinez did not offer any contrary evidence to undermine Mr. Little’s credible testimony and in
15   fact his counsel appears to have withdrawn this claim at the hearing by not pursuing it as a
16   ground for relief.9 Based on the evidence presented at the hearing, the Court additionally
17   concludes that Martinez was correctly advised of his sentencing guideline exposure and that his
18   counsel’s performance was factually not deficient. Accordingly, Martinez fails to meet the first
19   prong of the Strickland test, see 466 U.S. at 689, and the Court need not consider the prejudice
20   prong, since Petitioner is not able to meet the first prong. See Rios v. Rocha, 299 F.3d 796, 805
21   (9th Cir. 2002) (“Failure to satisfy either prong of the Strickland test obviates the need to
22   consider the other.”).
23            Thus, the Court DENIES Petitioner’s Section 2255 motion with regard to his claim that
24   he received ineffective assistance of counsel on his maximum sentencing guideline exposure.
25
26
27   9
       At the evidentiary hearing, Martinez’s counsel submitted that Petitioner sought relief based on two alternative
28   grounds that each amounted to ineffective assistance of counsel: 1) the failure to advise Martinez about the
     potential defense to the indictment; and 2) failure to file a notice of direct appeal after being instructed to do so.


                                                               10
 1          B.      Collateral Attack on Removal Order
 2          Martinez also claims he received ineffective assistance of counsel because his attorney
 3   did not advise him of a potential defense to the charge in the indictment under 8 U.S.C. § 1326.
 4   ECF No. 36 at 7. Namely, Martinez contends that his attorney did not advise him that he could
 5   mount a collateral attack on the underlying deportation order if he proceeded to trial in this
 6   matter. Id. In this regard, Martinez further claims that his attorney failed to investigate the
 7   underlying removal order and inform him that a collateral attack was a viable defense. Id. Mr.
 8   Little’s declaration directly refutes this contention and he states that he did in fact advise
 9   Martinez of the possibility of such a defense at trial. Little Decl. ¶ 16. Mr. Little’s on the record
10   statements at the change of plea and the emails submitted with his declaration indicate that he
11   was aware of the challenge to the state court conviction and in contact with Martinez’s state
12   criminal lawyer and his immigration lawyer. ECF No. 42 at 2-3, Little Decl. ¶¶ 7-11.
13          In evaluating whether a defendant received ineffective assistance of counsel, “[w]here the
14   alleged error of counsel is a failure to advise the defendant of a potential affirmative defense to
15   the crime charged, the resolution of the ‘prejudice’ inquiry will depend largely on whether the
16   affirmative defense likely would have succeeded at trial.” Elmore v. Sinclair, 799 F.3d 1238,
17   1252 (9th Cir. 2015) (quoting Hill, 474 U.S. at 59). In a criminal prosecution under 8 U.S.C §
18   1326, a defendant has a Fifth Amendment right to collaterally attack his underlying immigration
19   removal order in the criminal proceeding “because the removal order serves as a predicate
20   element of his conviction.” United States v. Ubaldo–Figueroa, 364 F.3d 1042, 1047 (9th Cir.
21   2004). “To sustain a collateral attack under § 1326(d), a defendant must, within constitutional
22   limitations, demonstrate (1) that he exhausted all administrative remedies available to him to
23   appeal his removal order, (2) that the underlying removal proceedings at which the order was
24   issued improperly deprived him of the opportunity for judicial review, and (3) that the entry of
25   the order was fundamentally unfair.” Id. at 1048 (citing 8 U.S.C. § 1326(d)). An underlying
26   deportation proceeding is “fundamentally unfair” if “(1) [a defendant’s] due process rights were
27   violated by defects in his underlying deportation proceeding, and (2) he suffered prejudice as a
28   result of the defects.” Id. (quoting United States v. Zarate-Martinez, 133 F.3d 1194 (9th Cir.


                                                      11
 1   1998)); see United States v. Muro–Inclan, 249 F.3d 1180, 1184 (9th Cir. 2001) (“To establish
 2   prejudice, [the defendant] ‘does not have to show that he actually would have been granted
 3   relief. Instead, he must only show that he had a “plausible” ground for relief from deportation.’”)
 4   (citation omitted).
 5           Martinez’s Section 2255 Motion did not offer any facts to establish how or why the entry
 6   of the underlying removal order was fundamentally unfair or how it violated his due process
 7   rights. Accordingly, it remains wholly unclear whether the alleged failure to advise him of his
 8   right to collateral attack may have amounted to ineffective assistance of counsel. Based on the
 9   parties’ submissions, the Court does not have enough information about the removal proceedings
10   to make a determination about the likelihood of success of such a defense in order to determine if
11   the alleged failure to advise him of the defense could have prejudiced Martinez under the second
12   prong of the Strickland analysis.10 Additionally, because there is a factual dispute regarding what
13   Martinez was advised regarding a potential affirmative defense, the resolution of the first prong
14   under Strickland requires the Court to make a credibility determination about disputed facts that
15   occurred off the record. See Shah, 878 F.2d at 1158 (“Where section 2255 motions have been
16   based on alleged occurrences outside the record, we have often held that an evidentiary hearing
17   was required”); 28 U.S.C. § 2255(b) (a court must hold an evidentiary hearing on
18   a § 2255 motion “unless the files and records of the case conclusively show that the prisoner is
19   entitled to no relief”).
20           At the evidentiary hearing, Mr. Little testified, consistent with his submitted declaration,
21   that he did advise Martinez of the possibility of collateral attack of the deportation order if he
22   went to trial. He further explained that he discussed with Martinez that there was no valid reason
23
     10
         The Court notes that although the government attached certain documents related to Martinez’s immigration
24   proceedings to its opposition, there is insufficient information concerning the removal order and deportation
     proceedings to make a determination of whether the proceedings were somehow fundamentally unfair. ECF No. 44
25   at 10. The government attached a page concerning the charges against Martinez in the removal proceedings (Exhibit
     C); an October 23, 2015 order of the immigration court denying a motion to reopen the deportation proceedings
26
     (Exhibits D & G); a motion to vacate Martinez’s conviction under California Penal Code § 288(a) (Exhibit E); the
     state court order granting the motion to vacate the conviction (Exhibit F); and the December 30, 2015 decision of the
27
     Board of Immigration Appeals denying Martinez’s appeal of the decision denying his request to reopen proceedings
28   (Exhibit H). It appears that the document that was transmitted to the Court as Exhibit D is not what is described to
     be in the government’s brief, but is instead a duplicate copy of Exhibit G.


                                                             12
 1   to attack the order at trial while his conviction under CPC § 245(a) was still outstanding. As a
 2   result, the defense strategy initially was to delay in order to await the result of the state court
 3   proceedings challenging the conviction under CPC § 245(a)(1). Apparently at some point in
 4   early May, it became clear that the CPC § 245(a)(1) conviction remained valid without further
 5   appeals and therefore Martinez then pled guilty without a plea agreement in order to preserve his
 6   right to file a § 2255 motion if he was later successful in challenging the state conviction.
 7   Furthermore, Mr. Little testified that while the CPC § 245(a)(1) conviction was still valid, he
 8   would not have considered going to trial in this case because Martinez had confessed to the
 9   elements of the charge when he was arrested. Again, the Court finds his testimony concerning
10   what he advised Martinez to be credible. Furthermore, the Court finds Mr. Little’s representation
11   on the whole appears to have been competent and thorough.
12          The only evidence Martinez submitted at the hearing on this claim was the testimony of
13   Mr. Little. Martinez’s counsel elicited testimony that Mr. Little may not have obtained the entire
14   immigration “A-file” and also did not seek the recording of the deportation hearing that would
15   have been available had he sought it. Instead, Mr. Little relied on the deportation order and other
16   documents that were produced in discovery to conclude that the CPC § 245(a)(1) conviction
17   formed the basis of the removal order. As a result, Martinez’s counsel argued at the hearing that
18   there was “ambiguity in the record” as to what happened at the deportation hearing and whether
19   the § 245(a)(1) conviction formed a basis for the removal order. Martinez’s counsel argued that
20   Mr. Little needed to get the complete record in order to have an intelligent conversation with his
21   client about whether to attack the deportation order at trial. Martinez has not submitted any
22   authority for the proposition that a competent defense attorney defending in an 8 U.S.C § 1326
23   action would request all these immigration documents if the other documents indicated that the
24   deportation was based on a valid conviction without any reason to believe that the record would
25   contradict the immigration court’s deportation order. Mr. Little testified that the discovery he
26   received in this matter made it very clear that the removal order was based on both the CPC §
27   288 and § 245(a)(1) convictions and that he had no reason to believe the discovery he received in
28   the matter was otherwise incomplete. Martinez has not established that a failure to retrieve


                                                     13
 1   additional documents under the facts of this case “fell below an objective standard of
 2   reasonableness.” Strickland, 466 U.S. at 687-88. At best, this argument amounts to speculation.11
 3   The argument that there may have been some hypothetical possibility that other documents or the
 4   recording of the deportation hearing would have revealed something other than what otherwise
 5   clear from the record before Mr. Little, falls short of showing that there was deficient
 6   performance. Toomey v. Bunnell, 898 F.2d 741, 743 (9th Cir. 1990) (burden on habeas petitioner
 7   to show through evidentiary proof that counsel’s performance was objectively deficient).
 8   Additionally, Martinez did not offer any evidence concerning how he could meet the
 9   requirements of 8 U.S.C. § 1326(d) to mount a successful collateral attack, including by failing
10   to present any evidence on how the deportation proceedings were “fundamentally unfair.”
11   Accordingly, Martinez has not established that he was prejudiced under the second prong of the
12   Strickland analysis even if his counsel’s failure to review other immigration documents
13   somehow amounted to deficient performance.
14           The Court here finds that Mr. Little’s performance was not deficient on his advice on a
15   potential defense to the 8 U.S.C. § 1326 charge in the indictment. Thus, the Court DENIES
16   Petitioner’s Section 2255 Motion with regard to his claim that he received ineffective assistance
17   of counsel on his ability to collaterally attack the deportation order if he went to trial.
18           C.       Failure to File A Direct Appeal
19           While Martinez did not clearly set forth the failure to file a direct appeal as a ground for
20   ineffective assistance of counsel in his Section 2255 Motion, Martinez’s counsel elicited
21   testimony on this point and argued it as basis for relief at the evidentiary hearing. Accordingly,
22
     the Court addresses this argument here.
23
24
25
     11
       It appears Martinez’s counsel did not check whether the underlying deportation hearing provided support for this
26
     hypothetical scenario. Additionally, the government’s opposition submitted the immigration judge’s October 23,
     2015 decision on the motion to reopen proceedings, which gives every indication that the conviction under CPC §
27
     245(a)(1) did form the basis of the deportation as the immigration court apparently heard testimony on both prior
28   convictions. ECF No. 44, Exhibit G at 3-4. Additionally, in 2005 the § 245(a) conviction was added as an additional
     charge of deportability. Id., Exhibit C.


                                                             14
 1           The Supreme Court reaffirmed in Roe v. Flores-Ortega, that “a lawyer who disregards
 2   specific instructions from the defendant to file a notice of appeal acts in a manner that is
 3   professionally unreasonable.” 528 U.S. 470, 477 (2000). The Court applied a modified version of
 4   the Strickland analysis to determine when failure to consult with a client regarding an appeal
 5   constitutes deficient performance. The Court defined “consult” to mean “advising the defendant
 6   about the advantages and disadvantages of taking an appeal, and making a reasonable effort to
 7   discover the defendant's wishes.” Id. at 478. “Counsel has a constitutionally imposed duty to
 8   consult with the defendant about an appeal when there is reason to think either (1) a rational
 9   defendant would want to appeal (for example, because there are nonfrivolous grounds for
10   appeal), or (2) that this particular defendant reasonably demonstrated to counsel that he was
11   interested in appealing.” Id. at 480. The Court further found, with regard to the Strickland
12   prejudice prong, “in these circumstances, a defendant must demonstrate that there is a reasonable
13   probability that, but for counsel’s deficient failure to consult with him about an appeal, he would
14   have timely appealed.” Id. at 484. “[T]he defendant does not have to show that he might have
15   prevailed on appeal to show prejudice, just that he probably would have appealed had his lawyer
16   asked.” United States v. Sandoval-Lopez, 409 F.3d 1193, 1196 (9th Cir. 2005) (noting that the
17   Supreme Court rejected the Ninth Circuit’s per se rule on the prejudice prong of Strickland in
18   cases involving failure to file a direct appeal).
19           First, Martinez has not offered any evidence that he gave specific instructions to his
20   counsel to file a direct appeal. Mr. Little testified that Martinez never asked about filing a direct
21   appeal. Additionally, Martinez does not suggest there were any nonfrivolous grounds for
22   appealing after entering his guilty plea and there is no reason to think a rational defendant would
23   want to appeal given the circumstances. However, Martinez’s counsel elicited testimony from
24   Mr. Little that after the sentencing Martinez discussed a desire to withdraw his plea with Mr.
25   Little. Petitioner’s counsel argued at the hearing that this request to withdraw his plea could be
26   interpreted as “reasonably demonstrat[ing] . . . that he was interesting in appealing” under
27   Flores-Ortega, in part because Martinez was uneducated and therefore would not know what
28   exact legal language to use to ask for an appeal. Counsel has not submitted any authority for the


                                                         15
 1   latter argument. The Court disagrees with this contention under the facts presented here. In
 2   determining whether a particular defendant “reasonably demonstrated to counsel that he was
 3   interested in appealing[,]” such that counsel had a constitutionally imposed duty to consult with a
 4   defendant about an appeal, a court “must take into account all the information counsel knew or
 5   should have known.” Flores-Ortega, 528 U.S. at 480. “Only by considering all relevant factors
 6   in a given case can a court properly determine whether . . . the particular defendant sufficiently
 7   demonstrated to counsel an interest in an appeal.” Id.
 8          Mr. Little testified that he never interpreted Martinez’s request to withdraw the plea as a
 9   request to file a direct appeal in part because there was no meritorious basis for filing an appeal.
10   Additionally, “a highly relevant factor in this inquiry will be whether the conviction follows a
11   trial or a guilty plea, both because a guilty plea reduces the scope of potentially appealable issues
12   and because such a plea may indicate that the defendant seeks an end to judicial proceedings.”
13   Id. Here, Martinez entered a guilty plea. The record is also clear that Martinez’s number one
14   priority was preserving his immigration status in order to be able to stay in the country if he was
15   successful in vacating his state court conviction or in his pending immigration petition. In fact,
16   the strategy in the case had been to delay in order to see if Martinez would be successful in his
17   pending state court and immigration proceedings. Once the state trial court denied his motion to
18   vacate the CPC § 245(a) conviction, continuing to delay was no longer an option. Moreover, the
19   reason that Martinez entered an open guilty plea without accepting the offered plea agreement
20   was to preserve his right to bring a § 2255 motion if he was ultimately successful in appealing
21   the state court conviction. Given this backdrop, there was no obvious reason why Martinez’s
22   dissatisfaction with his sentence and corresponding request to withdraw his plea should have
23   reasonably demonstrated to Mr. Little that Martinez was interested in appealing without any
24   basis to support an appeal. Furthermore, the Court at sentencing specifically advised Martinez of
25   his right to appeal, but instead of making a request to appeal he consistently asked about
26   withdrawing his plea.
27          Even construing the evidence to find that Martinez demonstrated an interest in appealing,
28   Mr. Little testified that he did in fact consult with Martinez about the advantages and


                                                      16
 1   disadvantages of filing a motion to withdraw his plea and advised against it. Mr. Little explained
 2   to Martinez why dissatisfaction with the length of his sentence was not a basis to withdraw his
 3   plea and that there was no benefit to withdrawing the plea. Even if Martinez successfully
 4   withdrew his plea, he could either go to trial or enter into a new plea deal if the government
 5   offered one. If he went to trial on the charge under 8 U.S.C § 1326, he could not successfully
 6   challenge the still valid state court conviction at trial, and Martinez had confessed to the elements
 7   of the charge when he was arrested. Therefore, withdrawing the plea and going to trial would
 8   most likely have resulted in a higher sentence upon losing at trial. If he withdrew his plea instead
 9   to enter into a plea deal with the government for a shorter sentence, such plea agreement would
10   likely include a waiver of all his appellate rights and that would be detrimental to him if he was
11   ultimately successful at invalidating his state court conviction under CPC § 245(a)(1).
12          Under Flores-Ortega, “[i]f counsel has consulted with the defendant, the question of
13   deficient performance is easily answered: Counsel performs in a professionally unreasonable
14   manner only by failing to follow the defendant's express instructions with respect to an appeal.”
15   528 U.S. at 478. There is no evidence that Mr. Little failed to follow the defendant’s “express
16   instructions” because Martinez did not testify or present evidence of what his specific
17   communications with Mr. Little were apart from Mr. Little’s testimony. At the hearing,
18   Martinez’s counsel presented witness testimony from Irma Martinez, Martinez’s sister; Alicia
19   Martinez, his mother; and Alex Garcia, his brother-in-law, about calls or communication they
20   had with Mr. Little or his office staff. Irma Martinez testified that she never spoke with Mr. Little
21   after the sentencing but she claimed that before the sentencing Mr. Little said he was going to
22   appeal. Alicia Martinez testified that she did not personally tell Mr. Little that her son wanted to
23   appeal. Alex Garcia’s testimony was both unclear and somewhat contradictory as to the timing
24   of when he spoke with Mr. Little but he stated that Mr. Little told him he was going to appeal at
25   the sentencing. In contrast, Mr. Little credibly testified that none of Martinez’s family asked him
26   to file a direct appeal but there was discussion on the withdrawal of his plea. Moreover,
27   Martinez’s family’s testimony does not weigh credibly on the conversation Mr. Little had with
28   Martinez after the sentencing, advising him that a motion to withdraw the plea, as was requested,


                                                      17
 1   was unwise. His family’s testimony was unclear as to what, if anything, was communicated to
 2   Mr. Little after he conferred with Martinez, and the Court gives it little weight. Petitioner’s
 3   counsel also submitted exhibits evidencing calls made to Mr. Little’s office after the sentencing
 4   by Martinez and his family and argued that the flurry of activity in the time leading up to the
 5   appeal deadline is circumstantial evidence that Martinez wanted Mr. Little to appeal. The third-
 6   party testimony and records of phone calls and messages do not elucidate whether Martinez
 7   expressly instructed his counsel to file an appeal in this matter when he spoke with his counsel
 8   after the sentencing.
 9           There is evidence that Mr. Little advised his client of the unwisdom and the futility of
10   filing a motion to withdraw the plea. The Court also finds there is insufficient evidence that after
11   this advisement, Martinez continued to insist on filing an appeal, in any form, and that Mr. Little
12   refused. Hence, Martinez has not established deficient performance under the test delineated in
13   Flores-Ortega or as interpreted by the Ninth Circuit in Sandoval-Lopez.12 The record shows that
14   Mr. Little “consulted” with Martinez about the futility of filing a motion to withdraw the plea.
15   There is evidence that Martinez called Mr. Little’s office a number of times in the three days
16   after sentencing asking to speak to Mr. Little about his “deal.” Mr. Little was uncertain as to the
17   timing of when he advised Martinez on the futility of filing a motion in relation to the timing of
18   these calls. In this Court’s estimation, this uncertainty does not overcome the “strong
19   presumption that counsel’s conduct falls within the wide range of reasonable professional
20   assistance.” Strickland, 466 U.S. at 689; see, e.g., Mangum v. United States, No. CIV.A. 05-241,
21   2006 WL 858076, at *3 (D.R.I. Mar. 27, 2006) (“The Court concludes that under the framework
22   of Flores–Ortega, the evidence is insufficient to show any express instructions by Mangum to
23   his counsel to file an appeal, once he was advised that there were no grounds. Rather, the Court
24   finds, based on the comparative testimony and credibility of the witnesses, that Mangum
25
     12
       At the hearing, Petitioner’s counsel relied solely on Flores-Ortega and Sandoval-Lopez to support the ineffective
26
     assistance of counsel claim based on a failure to file a direct appeal. The Ninth Circuit in Sandoval-Lopez concluded
     that an evidentiary hearing is required when a defendant alleges that his attorney refuses to file a notice of appeal
27
     when ordered to do so. 409 F.3d at 1198. Therefore, the holding provides minimal guidance in the situation
28   presented here and does not support Martinez’s argument for relief since he has failed to demonstrate that he
     explicitly told his lawyer to appeal and that his lawyer failed to do so.


                                                             18
 1   accepted his counsel’s advice not to pursue an appeal but then changed his mind some eight to
 2   nine months later”); Sanzone v. Goode, No. 10-CV-4431, 2011 WL 3625544, at *3, n.3
 3   (E.D.N.Y. Aug. 12, 2011) (where petitioner had asked to withdraw his plea the court found it
 4   was “objectively reasonable” for petitioner’s attorney not to file an appeal on petitioner’s behalf
 5   given that petitioner had pled guilty pursuant to plea bargain and stated on the record he was not
 6   coerced into accepting the bargain). Under the totality of the evidence, it appears that Martinez’s
 7   counsel provided him with competent advice. Martinez has not submitted sufficient evidence that
 8   his counsel’s performance “fell below an objective standard of reasonableness.” Strickland, 466
 9   U.S. at 687-88.
10          While the failure on the first prong of Strickland is sufficient to defeat Martinez’s
11   ineffective assistance of counsel claim, Martinez also has not met the prejudice prong.
12   Petitioner’s counsel argued at the hearing that no showing of prejudice is required when a
13   petitioner alleges that his counsel failed to file a direct appeal. However, that is not always the
14   case. The Supreme Court recognized in Flores-Ortega that
15          while the performance and prejudice prongs may overlap, they are not in all cases
            coextensive. To prove deficient performance, a defendant can rely on evidence that he
16          sufficiently demonstrated to counsel his interest in an appeal. But such evidence alone is
17          insufficient to establish, that had the defendant received reasonable advice from counsel
            about the appeal, he would have instructed his counsel to file an appeal.
18
19   528 U.S. at 486 (emphasis added). In finding that there was prejudice, Sandoval-Lopez
20   distinguished the facts of that case from Flores-Ortega, stating that “[Sandoval-Lopez] did not
21   merely demonstrate to counsel his interest in an appeal, he explicitly told his lawyer he wanted to
22   appeal and his lawyer refused to do so.” 409 F.3d at 1198. That is not the case presented here.
23   Thus, Martinez’s proffer that he demonstrated an “interest” in filing an appeal does not satisfy
24   his obligation to show that but for counsel’s deficient performance there was a reasonable
25   probability that he would have appealed. The Ninth Circuit in Sandoval-Lopez, expressly
26   recognized the difference “where a defendant expresses some interest in appealing but would
27   have been talked out of it if his counsel had explained the unwisdom of such a decision.” 409
28   F.3d at 1198. The evidence shows that Mr. Little did consult with his client and made a


                                                     19
 1   reasonable effort to discover his client’s wish for a lesser sentence but also recognized that
 2   Martinez’s main priority remained his immigration prospects. After receiving competent advice
 3   that neither aim would be furthered by the withdrawal of his plea, it is not clear that Martinez
 4   still wanted to file a motion to withdraw his plea or that he communicated express instructions to
 5   file one despite the futility.
 6           Thus, the Court DENIES Petitioner’s Section 2255 Motion with regard to his claim that
 7   he received ineffective assistance of counsel for his counsel’s failure to file an appeal.
 8           D.      Certificate of Appealability
 9           A Petitioner cannot appeal from the denial or dismissal of his Section 2255 motion unless
10   he has first obtained a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A
11   certificate of appealability will issue only when a Petitioner has made “a substantial showing of
12   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard when the
13   Court has dismissed a Section 2255 motion (or claims within a Section 2255 motion) on
14   procedural grounds, a Petitioner must show that reasonable jurists would find debatable (1)
15   whether the court was correct in its procedural ruling, and (2) whether the motion states a valid
16   claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). When
17   the Court has denied a Section 2255 motion or claims within the motion on the merits, a
18   Petitioner must show that reasonable jurists would find the Court’s decision on the merits to be
19   debatable or wrong. Id. Based on the preceding analysis, the Court concludes that reasonable
20   jurists may differ with the Court’s conclusion that Petitioner failed to make a substantial showing
21   on the denial of a constitutional right with regard to the failure to file a direct appeal. Id. at 483.
22   On the other grounds presented by the Section 2255 motion, the Court finds that Petitioner has
23   not made any showing, let alone a substantial one, of the denial of a constitutional right. 28
24   U.S.C. § 2253(c)(2). Accordingly, the Court issues a certificate of appealability with respect to
25   the failure to file a direct appeal and declines to issue a certificate of appealability on the
26   remaining grounds.
27
28


                                                       20
 1                                 IV. CONCLUSION AND ORDER
 2          For the reason discussed above, this Court DENIES Petitioner’s Section 2255 motion to
 3   vacate, set aside, or correct sentence. The Court also issues a certificate of appealability with
 4   respect to ineffective assistance of counsel claim regarding the failure to file a notice of appeal.
 5
 6   IT IS SO ORDERED.
 7
        Dated:     November 9, 2018                          /s/ Lawrence J. O’Neill _____
 8                                                  UNITED STATES CHIEF DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      21
